EXHIBIT 10.32

 

Summary of Executive Officer Salary and Bonus Arrangements

 

The table below summarizes the current annual base salary arrangements we have
with each of our executive officers. The Compensation Committee approved the
annual base salary arrangements noted in the table below. We also pay bonuses,
if any, to our executive officers on an annual basis. Bonuses are generally
based upon the achievement of corporate and individual performance objectives
determined or approved by our Compensation Committee. In addition to the bonus
arrangements noted in the table below, all of our executive officers are
eligible for discretionary bonuses as determined from time to time by the
Compensation Committee.

 

We have written employment agreements with each of Messrs. Niedzwiecki, Beitzel,
Olson, Moffett, Schoeffler, Anderson, Goad and Katona and a copy of each such
employment arrangement is filed as an exhibit to the accompanying Annual Report
on Form 10-K. The non-salary and bonus components of our compensation
arrangements with those executive officers, including with respect to severance,
option grants and other benefits, are described in their respective employment
agreements. We do not have employment agreements with Mr. Timon or Ms. Johnston,
who are at-will employees and eligible to participate in all benefit programs
that are available to our employees in general. Additional information regarding
the compensation of our executive officers can be found in Part III, Item 11 of
the accompanying Annual Report on Form 10-K.

 

All of the compensation arrangements we have with our executive officers,
including with respect to annual base salaries and bonuses, are reviewed and may
be modified from time to time by our Compensation Committee.

 

Executive Officer

--------------------------------------------------------------------------------

   Annual
Base Salary


--------------------------------------------------------------------------------

Alan P. Niedzwiecki
President and Chief Executive Officer

   $ 500,000

Jeffrey P. Beitzel
Chief Operating Officer

   $ 700,000

W. Brian Olson
Chief Financial Officer and Treasurer

   $ 350,000

Glenn D. Moffett
Vice President, General Manager of Operations

   $ 250,000

Bradley J. Timon
Corporate Controller

   $ 140,000

Cathryn T. Johnston
Director of Communications and Corporate Secretary

   $ 125,000

Michael H. Schoeffler
President of Starcraft Corporation

   $ 550,000

Richard C. Anderson
President of Wheel to Wheel, LLC

   $ 550,000

Douglass C. Goad
Executive Vice President (Operations) of Tecstar, L.P.

   $ 550,000

Joseph E. Katona
Chief Financial Officer of Starcraft Corporation

   $ 140,000